            Case 3:19-cv-06361-RS Document 90 Filed 06/10/20 Page 1 of 5



 1   Alfred L. Fatale III (admitted pro hac vice)
     LABATON SUCHAROW LLP
 2   140 Broadway
     New York, New York 10005
 3   Telephone: (212) 907-0700
     Facsimile: (212) 818-0477
 4   Email: afatale@labaton.com

 5   Lead Counsel for Lead Plaintiff Boston
     Retirement System
 6

 7          -and-

 8   David Bricker (Bar No. 158896)
     THORNTON LAW FIRM LLP
 9   9430 West Olympic Boulevard, Suite 4000
     Beverly Hills, California 90212
10   Telephone: (310) 282-8676
     Facsimile: (310) 388-5316
11   Email: dbricker@tenlaw.com

12   Liaison Counsel

13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                         SAN FRANCISCO DIVISION
16
     BENJAMIN STIRRATT, Individually and on          Case No. 3:19-cv-06361-RS
17   behalf of all others similarly situated,

18                         Plaintiff,                STIPULATION AND ORDER
                                                     AMENDING SCHEDULE FOR
19                  v.                               BRIEFING OF MOTION TO DISMISS

20   UBER TECHNOLOGIES, INC., et al.,                 Courtroom:    No. 3 – 17th Floor
                                                      Judge:        Hon. Richard Seeborg
21                         Defendants.                Date Filed:   October 4, 2019
22

23

24

25

26

27

28

     STIPULATION AND ORDER AMENDING                                   CASE NO. 3:19-cv-06361-RS
     SCHEDULE FOR BRIEFING OF MTD
               Case 3:19-cv-06361-RS Document 90 Filed 06/10/20 Page 2 of 5



 1             Lead Plaintiff Boston Retirement System (“Lead Plaintiff”) and Defendants Uber

 2   Technologies, Inc., Dara Khosrowshahi, Nelson Chai, Glen Ceremony, Ronald Sugar, Ursula

 3   Burns, Garrett Camp, Matt Cohler, Ryan Graves, Arianna Huffington, Travis Kalanick, Wan Ling

 4   Martello, H.E. Yasir Al-Rumayyan, John Thain, and David Trujillo (the “Uber Defendants”), as

 5   well as Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC, Merrill Lynch, Pierce, Fenner &

 6   Smith Incorporated, Barclays Capital Inc., Citigroup Global Markets Inc., Allen & Company LLC,

 7   RBC Capital Markets, LLC, SunTrust Robinson Humphrey, Inc., Deutsche Bank Securities Inc.,

 8   HSBC Securities (USA) Inc., SMBC Nikko Securities America, Inc., Mizuho Securities USA LLC,

 9   Needham & Company, LLC, Loop Capital Markets LLC, Siebert Cisneros Shank & Co., L.L.C.,

10   Academy Securities, Inc., BTIG, LLC, Canaccord Genuity LLC, CastleOak Securities, L.P., Cowen

11   and Company, LLC, Evercore Group L.L.C., JMP Securities LLC, Macquarie Capital (USA) Inc.,

12   Mischler Financial Group, Inc., Oppenheimer & Co. Inc., Raymond James & Associates, Inc.,

13   William Blair & Company, L.L.C., The Williams Capital Group, L.P., and TPG Capital BD, LLC

14   (the “Underwriter Defendants” and, together with the Uber Defendants, “Defendants”), hereby

15   stipulate and agree as follows:

16             WHEREAS pursuant to a stipulated Order dated February 4, 2020 (Dkt. No. 71), an

17   Amended Complaint was filed in the above-captioned action on March 3, 2020 (Dkt. No. 80);

18             WHEREAS the parties then agreed in a stipulated Order dated March 25, 2020 (Dkt.

19   No. 82) to the following briefing schedule on Defendants’ motion to dismiss: Motion(s) to dismiss

20   due on or before May 5, 2020; Opposition to the motion to dismiss due on or before June 16, 2020;

21   Reply or replies in support of the motion to dismiss due on or before July 16, 2020; and Hearing to

22   be noticed on July 30, 2020 (Dkt. No. 82); and

23             WHEREAS, Defendants filed their motion to dismiss on May 5, 2020 (Dkt. No. 85);

24             WHEREAS, as a result of the current coronavirus pandemic, the parties have agreed to an

25   extension of the briefing schedule on Defendants’ motion to dismiss the Amended Complaint,

26   without prejudice to additional stipulations or requests for additional time as may be needed in the

27   future.

28

     STIPULATION AND ORDER AMENDING SCHEDULE                                 CASE NO. 3:19-cv-06361-RS
     FOR BRIEFING OF MTD                                 2
              Case 3:19-cv-06361-RS Document 90 Filed 06/10/20 Page 3 of 5



 1            IT IS THEREFORE STIPULATED AND AGREED that, subject to the Court’s approval:

 2            1.      Lead Plaintiff shall file its opposition to the motion to dismiss on or before July 2,

 3                    2020.

 4            2.      Defendants shall file their reply or replies in support of the motion to dismiss on or

 5                    before July 30, 2020.

 6            3.      The hearing on the motion to dismiss shall be re-noticed for August 13, 2020, or as

 7                    soon thereafter as the parties and the Court are available.

 8   Dated:        June 9, 2020                            LABATON SUCHAROW LLP
                                                           Alfred L. Fatale III (pro hac vice)
 9
                                                           By:      /s/ Alfred L. Fatale III               __
10                                                                         Alfred L. Fatale III
11                                                         Lead Counsel for Lead Plaintiff Boston
                                                           Retirement System
12
                                                           THORNTON LAW FIRM LLP
13                                                         David Bricker (Bar No. 158896)
                                                           9430 West Olympic Boulevard, Suite 4000
14                                                         Beverly Hills, California 90212
                                                           Telephone: (310) 282-8676
15                                                         Facsimile: (310) 388-5316
                                                           Email: dbricker@tenlaw.com
16
                                                           Liaison Counsel
17

18   Dated:        June 9, 2020                            SHEARMAN & STERLING LLP
                                                           Patrick D. Robbins (SBN 152288)
19                                                         Daniel H.R. Laguardia (SBN 314654)
                                                           Emily V. Griffen (SBN 209162)
20                                                         George B. Adams, III (SBN 321090)
                                                           SHEARMAN & STERLING LLP
21                                                         535 Mission Street, 25th Floor
                                                           San Francisco, CA 94105-2997
22                                                         Telephone: 415.616.1100
                                                           Facsimile: 415.616.1199
23                                                         Email: probbins@shearman.com
                                                                   daniel.laguardia@shearman.com
24                                                                 egriffen@shearman.com
                                                                   george.adams@shearman.com
25
                                                           By:    /s/ Daniel H.R. Laguardia
26                                                                         Daniel H. R. Laguardia
27                                                         Attorneys for the Uber Defendants
28

     STIPULATION AND ORDER AMENDING SCHEDULE                                     CASE NO. 3:19-cv-06361-RS
     FOR BRIEFING OF MTD                                    3
              Case 3:19-cv-06361-RS Document 90 Filed 06/10/20 Page 4 of 5



 1   Dated:     June 9, 2020                   WILLKIE FARR & GALLAGHER LLP
                                               Todd G. Cosenza (pro hac vice)
 2                                             787 Seventh Avenue
                                               New York, NY 10019-6099
 3                                             Telephone: (212) 728-8677
                                               Facsimile: (212) 728-9677
 4                                             Email: tcosenza@willkie.com

 5                                             By:   /s/ Todd G. Cosenza
                                                                 Todd G. Cosenza
 6
                                               WILLKIE FARR & GALLAGHER LLP
 7                                             Simona Agnolucci (SBN 246943)
                                               One Front Street
 8                                             San Francisco, CA 94111
                                               Telephone: (415) 858-7447
 9                                             Facsimile: (415) 858-7599
                                               Email: sagnolucci@willkie.com
10
                                               WILLKIE FARR & GALLAGHER LLP
11                                             Joseph G. Davis (SBN 157764)
                                               1875 K Street, N.W.
12                                             Washington, DC 20006-1238
                                               Telephone: (202) 303.1131
13                                             Facsimile: (202) 303-2131
                                               Email: jdavis@willkie.com
14
                                               Attorneys for the Underwriter Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER AMENDING SCHEDULE                      CASE NO. 3:19-cv-06361-RS
     FOR BRIEFING OF MTD                        4
            Case 3:19-cv-06361-RS Document 90 Filed 06/10/20 Page 5 of 5



 1                          ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))

 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each signatory.

 4

 5   Dated: June 9, 2020                                  LABATON SUCHAROW LLP

 6
                                                          By:     /s/ Alfred L. Fatale III
 7                                                                         Alfred L. Fatale III

 8                                                        Attorneys for Plaintiff

 9

10

11                                                  * * *

12   IT IS SO ORDERED.

13

14           June 10
     Dated: ______________, 2020                          Hon. Richard Seeborg
                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                                         CASE NO. 3:19-cv-06361-RS
     AMENDING SCHEDULE FOR BRIEFING OF MTD                5
